PER CURIAM.
This is a suit by an assignee to recover on two promissory notes payable to the order of one W. F. Thero. The record shows that the plaintiff is a citizen of the state of Kansas and the defendants are citizens of the Northern district of-Texas; but we find neither allegation nor proof as to the citizenship of the assignor, W. F. Thero.
As the record fails to show that the assignor, the payee of the notes, could himself prosecute a suit in the District Court of the Northern district of Texas to recover on said notes, if no assignment had been made, that court was without jurisdiction to render judgment. See Judicial Code, § 24, par. 1.
The judgment of the court below must be reversed, and the cause remanded, with instruction to dismiss the action, unless, by proper amendment made in due season, the jurisdiction of the court is properly made to appear; and it is so'ordered, the costs of this court to be paid by the plaintiff below.